Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US Patent 10,526,961 in view of US Patent Publication 2008/0190395 to Rom et al (Rom). 
In Reference to Claim 1
A rotary internal combustion engine comprising: a housing having a rotor cavity; and a rotor received in the rotor cavity and cooperating with the housing to define combustion chambers in the rotor cavity, each of the combustion chambers having a respective working volume that is variable, each of the combustion chambers having a theoretical volumetric ratio defined as a ratio of a maximum value of the respective working volume to a minimum value of the respective working volume throughout one revolution of the rotor, wherein at least a first and a second of the combustion chambers have unequal
theoretical volumetric ratios. (Claim 1 of US Patent 10,526,961)
US Patent 10,526,961 does to teach the volumetric ratio.
Rom teaches the compression ratio of a Wankel rotary engine is determined by the K factor, the ratio of the rotor radius to eccentricity.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of US Patent 10,526,961 to incorporate teachings from Rom.  Doing so, would result in the volumetric ratio of the compression chamber being determined by based on rotor radius and the eccentricity, since Rom teaches the K factor is a performance related design factor. (Paragraph 21 of 
In Reference to Claim 2
The rotary internal combustion engine as defined in claim 1, wherein the theoretical volumetric ratio of a third of the combustion chambers is unequal to the theoretical volumetric ratios of the first and second combustion chambers. (Claim 2 of US Patent 10,526,961)
In Reference to Claim 3
The rotary internal combustion engine as defined in claim 1, wherein the first combustion chamber is bordered by a first flank of the rotor and the second combustion chamber is bordered by a second flank of the rotor, the first flank including a recess having a volume unequal to that of a recess of the second flank. (Claim 3 of US Patent 10,526,961)
In Reference to Claim 4 
US  Patent 10526961 teaches the rotary internal combustion as defined in Claim 1.
US Patent 10,526,961 does to teach the volumetric ratio.
Rom teaches the compression ratio of a Wankel rotary engine is determined by the K factor, the ratio of the rotor radius to eccentricity.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of US Patent 10,526,961 to incorporate teachings from Rom.  Doing so, would result in the volumetric ratio of the compression chamber being determined by based on rotor radius and the eccentricity, since Rom teaches the K factor is a performance related design factor. (Paragraph 21 of Rom) A person with ordinary skill in the art will determine the volumetric ration based on the performance requirement of the rotary engine.
In Reference to Claim 5
The rotary internal combustion engine as defined in claim 1, wherein the first combustion chamber is bordered by a first flank of the rotor and the second combustion chamber is bordered by a second flank of the rotor, the first and second flanks having different shapes from each other. (Claim 5 of US Patent
10,526,961)
In Reference to Claim 6
The rotary internal combustion engine as defined in claim 1, wherein the rotary internal combustion engine is a Wankel engine, the rotor cavity having an epitrochoid shape with two lobes, the rotor having a generally triangular profile defined by three circumferentially-spaced apex portions. (Claim 6 of US
Patent 10,526,961)
In Reference to Clam 7
A rotary internal combustion engine comprising: an engine shaft; at least first and second rotor assemblies each including: a housing having a rotor cavity and having an inlet port and an exhaust port in communication with the rotor cavity, and a rotor engaged to the engine shaft and received in the rotor cavity, the rotor cooperating with the housing to define combustion chambers in the rotor cavity, each of the combustion chambers having a respective working volume, each of the combustion chambers having an effective volumetric compression ratio determined by a first variation in the respective working volume during a compression phase of the combustion chamber and by a position of the inlet port, and an effective volumetric expansion ratio determined by a second variation in the respective working volume during an expansion phase of the combustion chamber and by a position of the exhaust port; wherein at least one of the combustion chambers of the first rotor assembly and at least one of the combustion chambers of the second rotor assembly have one or both of unequal effective volumetric compression ratios and unequal effective volumetric expansion ratios. (Claim 7 of
US Patent 10,526,961)
US Patent 10,526,961 does to teach the volumetric ratio.
Rom teaches the compression ratio of a Wankel rotary engine is determined by the K factor, the ratio of the rotor radius to eccentricity.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of US Patent 10,526,961 to incorporate teachings from Rom.  Doing so, would result in the volumetric ratio of the compression chamber being determined by based on rotor radius and the eccentricity, since Rom teaches the K factor is a performance related design factor. (Paragraph 21 of Rom) A person with ordinary skill in the art will determine the volumetric ration based on the performance requirement of the rotary engine.
In Reference to Claim 8
The rotary internal combustion engine as defined in claim 7, wherein an angular offset between the inlet port of the first rotor assembly and a reference point of the first rotor assembly is different from an angular offset between the inlet port of the second rotor assembly and a corresponding reference point of the second rotor assembly. (Claim 8 of US Patent 10,526,961)
In Reference to Claim 9
The rotary internal combustion engine as defined in claim 7, wherein an angular offset between the exhaust port of the first rotor assembly and a reference point of the first rotor assembly is different from an angular offset between the exhaust port of the second rotor assembly and a corresponding reference point of the second rotor assembly. (Claim 9 of US Patent 10,526,961)
In Reference to Claim 10
The rotary internal combustion engine as defined in claim 7, wherein the effective volumetric compression ratio of each of the combustion chambers of the first rotor assembly is unequal to the effective volumetric compression ratio of any of the combustion chambers of the second rotor assembly. (Claim 10 of US Patent 10,526,961)
In Reference to Claim 11
The rotary internal combustion engine as defined in claim 7, wherein the effective volumetric expansion ratio of each of the combustion chambers of the first rotor assembly is unequal to the effective volumetric expansion ratio of any of the combustion chambers of the second rotor assembly. (Claim 11 of US Patent 10,526,961)
In Reference to Claim 12
The rotary internal combustion engine as defined in claim 7, wherein each of the combustion chambers has a theoretical volumetric ratio defined as a ratio of a maximum value of the respective working volume to a minimum value of the respective working volume throughout one revolution of the rotor, and wherein the at least one of the combustion chambers of the first rotor assembly and the at least one of the combustion chambers of the second rotor assembly have unequal theoretical volumetric ratios. (Claim 12 of US Patent 10,526,961)
In Reference to Claim 13
The rotary internal combustion engine as defined in claim 12, wherein at least a first and a second of the combustion chambers of the first rotor assembly have unequal theoretical volumetric ratios. (Claim 12
of US Patent 10,526,961)
In Reference to Claim 14
The rotary internal combustion engine as defined in claim 7, wherein the rotor of the first rotor assembly has at least one flank including a first recess defined therein, the rotor of the second rotor assembly has at least one flank including a second recess defined therein, the first recess having a volume unequal to that of the second recess. (Claim 14 of US Patent 10,526,961)
In Reference to Claim 15
The rotary internal combustion engine as defined in claim 7, wherein the rotor of the first rotor assembly has at least one flank including a first recess defined therein, the rotor of the second rotor assembly having flanks free of recesses defined therein. (Claim 15 of US Patent 10,526,961)
US Patent 10,526,961 does to teach the volumetric ratio.
Rom teaches the compression ratio of a Wankel rotary engine is determined by the K factor, the ratio of the rotor radius to eccentricity.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of US Patent 10,526,961 to incorporate teachings from Rom.  Doing so, would result in the volumetric ratio of the compression chamber being determined by based on rotor radius and the eccentricity, since Rom teaches the K factor is a performance related design factor. (Paragraph 21 of Rom) A person with ordinary skill in the art will determine the volumetric ration based on the performance requirement of the rotary engine.
In Reference to Claim 16
The rotary internal combustion engine as defined in claim 7, wherein the rotor of the first rotor assembly has a different peripheral shape from that of the rotor of the second rotor assembly. (Claim 16 of US Patent 10,526,961)
In Reference to Claim 17
The rotary internal combustion engine as defined in claim 7, wherein the rotor cavity of the first rotor assembly has a different peripheral shape from that of the rotor cavity of the second rotor assembly.
(Claim 17 of US Patent 10,526,961)
In Reference to Claim 18
The rotary internal combustion engine as defined in claim 7, wherein a first eccentric portion of the engine shaft engaging the rotor of the first rotor assembly has a central axis offset from a central axis of the engine shaft by a first distance, and a second eccentric portion of the engine shaft engaging the rotor of the second rotor assembly has a central axis offset from the central axis of the engine shaft by a second distance unequal to the first distance. (Claim 18 of US Patent 10,526,961)
In Reference to Claim 19
The rotary internal combustion engine as defined in claim 7, wherein the housing of the first rotor assembly has at least one first cavity in successive communication with the combustion chambers of the first rotor assembly, the housing of the second rotor assembly has at least one second cavity in successive communication with the combustion chambers of the second rotor assembly, the at least one first cavity having a volume unequal to that of the at least one second cavity. (Claim 19 of US Patent
10,526,961)
In Reference to Claim 20
The rotary internal combustion engine as defined in claim 7, wherein the first and second rotor assemblies are Wankel engines, each rotor cavity having an epitrochoid shape with two lobes, each rotor having a generally triangular profile defined by three circumferentially-spaced apex portions.
(Claim 20 of US Patent 10,526,961)
Response to Arguments
Applicant's arguments filed 7/22/21 have been fully considered but they are not persuasive. 
Starting on Page 6, the Applicant argues the Statutory Double Patenting Rejection.  The argument is true, however, it is based on the amended claim.  The argument is moot in terms of the new ground of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746